DETAILED ACTION


1. This communication is in response to the Application filed on 04 December
2020. Claims 1-18 are pending and have been examined.
2. The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Information Disclosure Statement

1. The two information disclosure statements (IDS) submitted on 04 December
2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information
disclosure statement is being considered by the examiner.

Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-13, 16, and 18 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “reception unit”, “determination unit”, “sound collecting unit”, and “storage unit”, “detection unit”, “determination unit”, and “transmission unit” coupled with functional language “for” (“configured to”) without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13, 16, and 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
           Regarding claim 1, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0145]-[0147] “reception unit” and “determination unit”.  
           Regarding claims 16 and 18, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para [0145]-[0147] as “sound collecting unit, a storage unit, a detection unit, a determination unit, transmission unit”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170270919, hereinafter referred to as Parthasarathi et al.

Regarding claim 1, Parthasarathi et al. discloses a voice processing device comprising: 

a reception unit configured to receive voices corresponding to a predetermined time length and 5information related to a trigger for starting a predetermined function corresponding to the voice (“The reference speech sample may be obtained in a
number of ways. In a first example, for a particular incoming utterance where a user speaks an interaction with the system, the utterance may begin with a wakeword. For example, “Alexa, play music” may be an utterance to the system to play music where “Alexa” is the wakeword. In such a situation, the system may want to isolate the speech of the speaker of the wakeword as this individual is the individual likely to be commanding the system, and thus becomes the desired speaker for purposes of speech detection/ASR. Thus, for a wakeword triggered interaction the system may determine the start and end time of the wakeword and thus may isolate audio data corresponding to the speaking of the wakeword audio. That isolated audio data may be used as the reference audio data,” Parthasarathi et al., para [0101]. The Alexa device 110 is the reception unit.); and 

a determination unit configured to determine a voice to be used for executing the predetermined function among the voices corresponding to the predetermined time length 10in accordance with the information related to the trigger that is received by the reception unit (“The reference speech sample may be obtained in a number of ways. In a first example, for a particular incoming utterance where a user speaks an interaction with the system, the utterance may begin with a wakeword. For example, “Alexa, play music” may be an utterance to the system to play music where “Alexa” is the wakeword. In such a situation, the system may want to isolate the speech of the speaker of the wakeword as this individual is the individual likely to be commanding the system, and thus becomes the desired speaker for purposes of speech detection/ASR. Thus, for a wakeword triggered interaction the system may determine the start and end time of the wakeword and thus may isolate audio data corresponding to the speaking of the wakeword audio. That isolated audio data may be used as the reference audio data,” Parthasarathi et al., para [0101]. Parthasarathi et al., fig. 1(132) is a determination unit for determining the reference audio data corresponding to the desired speaker of the input audio data 111. The start and end time of the wakeword correspond to a predetermined time length.). 
As to claim 14, method claim 14 and device claim 1 are related as device and method of using same, with each claimed element’s function corresponding to the device step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to device claim. Also, Parthasarathi et al., para [0135]-[0136], teach and processor, CRM, instructions, and memory. 
As to claim 15, CRM claim 15 and device claim 1 are related as device and CRM of using same, with each claimed element’s function corresponding to the device step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to device claim. Also, Parthasarathi et al., para [0135]-[0136], teach and processor, CRM, instructions, and memory. 

20Regarding claim 3, Parthasarathi et al. discloses the voice processing device according to claim 1, wherein the determination unit determines a voice that is uttered after the trigger among the voices corresponding to the predetermined time length to be the voice to be used for executing the predetermined function in accordance with 25the information related to the trigger (“The reference speech sample may be obtained in a
number of ways. In a first example, for a particular incoming utterance where a user speaks an interaction with the system, the utterance may begin with a wakeword. For example, “Alexa, play music” may be an utterance to the system to play music where “Alexa” is the wakeword,” Parthasarathi et al., para [0101]. The utterance example shows a voice command is issued after the voice trigger “Alexa”.).  

Regarding claim 9, Parthasarathi et al. discloses the voice processing device according to claim 1,62 wherein the reception unit extracts utterance portions uttered by a user from the voices corresponding to the predetermined time length, and receives the extracted utterance portions ( Aykae et al., para [0100]-[0101].).  

Regarding claim 10, Parthasarathi et al. discloses the voice processing device according to claim 9, wherein 

the reception unit receives the extracted utterance portions with a wake word as a voice to be the trigger for 10starting the predetermined function (“The reference speech sample may be obtained in a number of ways. In a first example, for a particular incoming utterance where a user speaks an interaction with the system, the utterance may begin with a wakeword. For example, “Alexa, play music” may be an utterance to the system to play music where “Alexa” is the wakeword. In such a situation, the system may want to isolate the speech of the speaker of the wakeword as this individual is the individual likely to be commanding the system, and thus becomes the desired speaker for purposes of speech detection/ASR. Thus, for a wakeword triggered interaction the system may determine the start and end time of the wakeword and thus may isolate audio data corresponding to the speaking of the wakeword audio. That isolated audio data may be used as the reference audio data,” Parthasarathi et al., para [0101]. The Alexa device 110 is the reception unit.), and 

the determination unit determines an utterance portion of a user same as the user who uttered the wake word among the utterance portions to be the voice to be used for executing the predetermined function (“The reference speech sample may be obtained in a number of ways. In a first example, for a particular incoming utterance where a user speaks an interaction with the system, the utterance may begin with a wakeword. For example, “Alexa, play music” may be an utterance to the system to play music where “Alexa” is the wakeword. In such a situation, the system may want to isolate the speech of the speaker of the wakeword as this individual is the individual likely to be commanding the system, and thus becomes the desired speaker for purposes of speech detection/ASR. Thus, for a wakeword triggered interaction the system may determine the start and end time of the wakeword and thus may isolate audio data corresponding to the speaking of the wakeword audio. That isolated audio data may be used as the reference audio data,” Parthasarathi et al., para [0101].).  

Regarding claim 11, Parthasarathi et al. discloses the voice processing device according to claim 9, wherein 

the reception unit receives the extracted utterance portions with a wake word as a voice to be the trigger for 20starting the predetermined function (Parthasarathi et al., para [0101].), and 

the determination unit determines an utterance portion of a user same as the user who uttered the wake word and an utterance portion of a predetermined user that is previously registered among the utterance portions to be 25the voice to be used for executing the predetermined function (Parthasarathi et al., para [0100]-[0101].).  

Regarding claim 16, Parthasarathi et al. discloses a voice processing device comprising: 

30a sound collecting unit configured to collect voices and store the collected voices in a storage unit (“The reference speech sample may be obtained in a number of ways. In a first example, for a particular incoming utterance where a user speaks an interaction with the system, the utterance may begin with a wakeword. For example, “Alexa, play music” may be an utterance to the system to play music where “Alexa” is the wakeword. In such a situation, the system may want to isolate the speech of the speaker of the wakeword as this individual is the individual likely to be commanding the system, and thus becomes the desired speaker for purposes of speech detection/ASR. Thus, for a wakeword triggered interaction the system may determine the start and end time of the wakeword and thus may isolate audio data corresponding to the speaking of the wakeword audio. That isolated audio data may be used as the reference audio data,” Parthasarathi et al., para [0101]. The Alexa device 110 provides a sound collecting unit.   “The audio 11 corresponding to the sample sentence may be captured by the device 110 and converted into audio data 1204 which the local device 110 sends to the server 120. The audio data 1204 may then be sent to user profile storage 1802 to be stored in a user profile associated with user 10,” Parthasarathi et al., para [0105]. User profile storage 1802 is a storage unit.); 

a detection unit configured to detect a trigger for starting a predetermined function corresponding to the 64voice (Parthasarathi et al., para [0101].); 

a determination unit configured to determine, in a case in which the trigger is detected by the detection unit, a voice to be used for executing the predetermined 5function among the voices in accordance with information related to the trigger (“The reference speech sample may be obtained in a number of ways. In a first example, for a particular incoming utterance where a user speaks an interaction with the system, the utterance may begin with a wakeword. For example, “Alexa, play music” may be an utterance to the system to play music where “Alexa” is the wakeword. In such a situation, the system may want to isolate the speech of the speaker of the wakeword as this individual is the individual likely to be commanding the system, and thus becomes the desired speaker for purposes of speech detection/ASR. Thus, for a wakeword triggered interaction the system may determine the start and end time of the wakeword and thus may isolate audio data corresponding to the speaking of the wakeword audio. That isolated audio data may be used as the reference audio data,” Parthasarathi et al., para [0101]. Parthasarathi et al., fig. 1(132) is a determination unit for determining the reference audio data corresponding to the desired speaker of the input audio data 111. The start and end time of the wakeword correspond to a predetermined time length.); and 

a transmission unit configured to transmit, to a server device that executes the predetermined function, the voice that is determined to be the voice to be used for 10executing the predetermined function by the determination unit (“The device 110 (using input/output device interfaces 1902, antenna 1914 , etc.) may also be configured to transmit the audio data to server 120 for further processing or to process the data using internal components such as a wakeword detection module 220  Fig. 20 illustrates server 120,” Parthsarathi et al., para [0139]. Device 110 also includes output device interfaces which serves as a transmission unit.).  
As to claim 17, method claim 17 and device claim 16 are related as device and method of using same, with each claimed element’s function corresponding to the device step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to device claim. Also, Parthasarathi et al., para [0135]-[0136], teach and processor, CRM, instructions, and memory. 
As to claim 18, CRM claim 18 and device claim 16 are related as device and CRM of using same, with each claimed element’s function corresponding to the device step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to device claim. Also, Parthasarathi et al., para [0135]-[0136], teach and processor, CRM, instructions, and memory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170270919, hereinafter referred to as Parthasarathi et al., in view of US 10068573, hereinafter referred to as Aykae et al.

Regarding claim 2, Parthasarathi et al. discloses the voice processing device according to claim 1, but not wherein the determination unit determines a voice that is 15uttered before the trigger among the voices corresponding to the predetermined time length to be the voice to be used for executing the predetermined function in accordance with the information related to the trigger. Aykae et al. is cited to disclose wherein the determination unit determines a voice that is 15uttered before the trigger among the voices corresponding to the predetermined time length to be the voice to be used for executing the predetermined function in accordance with the information related to the trigger (“It should be noted that the wakeword does not have to be the first word or sound in a given sentence or request. The voice communications device 106 can be configured such that the device can record and store a limited amount of audio input data that should, in most instances, equal the amount of time needed to speak a sentence or more. Accordingly, even if a wakeword is recognized in the middle or end of a sentence, the voice communications device will have retained the entire sentence, which can then be analyzed by backend servers to determine what is being requested,” Aykae et al., col. 4, lines 21-31. Thus, a voice uttered before the voice trigger (wakeword) may be recognized as a command for executing a function.). Aykae et al. benefits Parthasarathi et al. by allowing a wakeword to be detected with the middle of a user’s vocal command (Aykae et al., col. 4, lines 21-31). Therefore, it would be obvious for one skilled in the art to combine the teachings of Parthasarathi et al. with those of Aykae et al. to extend the user’s interaction options with the speech detection and recognition device of Parthasarathi et al.   
 
Regarding claim 4, Parthasarathi et al. discloses the voice processing device according to claim 1, but not wherein the determination unit determines a voice obtained by combining a voice that is uttered before the trigger 30with a voice that is uttered after the trigger among the voices corresponding to the predetermined time length to be the voice to be used for executing the predetermined function in accordance with the information related to the61 trigger. Aykae et al. is cited to disclose wherein the determination unit determines a voice obtained by combining a voice that is uttered before the trigger 30with a voice that is uttered after the trigger among the voices corresponding to the predetermined time length to be the voice to be used for executing the predetermined function in accordance with the information related to the61 trigger (“It should be noted that the wakeword does not have to be the first word or sound in a given sentence or request. The voice communications device 106 can be configured such that the device can record and store a limited amount of audio input data that should, in most instances, equal the amount of time needed to speak a sentence or more. Accordingly, even if a wakeword is recognized in the middle or end of a sentence, the voice communications device will have retained the entire sentence, which can then be analyzed by backend servers to determine what is being requested,” Aykae et al., col. 4, lines 21-31.). Aykae et al. benefits Parthasarathi et al. by allowing a wakeword to be detected with the middle of a user’s vocal command (Aykae et al., col. 4, lines 21-31). Therefore, it would be obvious for one skilled in the art to combine the teachings of Parthasarathi et al. with those of Aykae et al. to extend the user’s interaction options with the speech detection and recognition device of Parthasarathi et al.   

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170270919, hereinafter referred to as Parthasarathi et al., in view of WO 2020029495, hereinafter referred to as Wang et al.

Regarding claim 5, Parthasarathi et al. discloses the voice processing device according to claim 1, but not wherein the reception unit receives, as the information 5related to the trigger, information related to a wake word as a voice to be the trigger for starting the predetermined function. Wang et al. is cited to disclose wherein the reception unit receives, as the information 5related to the trigger, information related to a wake word as a voice to be the trigger for starting the predetermined function (“An information pushing method and a home appliance, the method comprising: receiving voice information of a target object (S202); identifying first content and voiceprint information in the voice information (S204); determining a target object corresponding to the voiceprint information and determining second content identical to the first content (S206); and pushing the second content to the target object (S208),” Wang et al., Abstract. The voiceprint is information related to a wake word.). Wang et al. benefits Parthasarathi et al. by including voiceprint information for identifying a particular user issuing a command (Wang et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Parthasarathi et al. with those of Wang et al. to improve the security of the speech detection/recognition device of Parathsarathi et al.     

Regarding claim 6, Parthasarathi et al., as modified by Wang et al., discloses the voice processing device according to claim 5, 10wherein the determination unit determines the voice to be used for executing the predetermined function among the voices corresponding to the predetermined time length in accordance with an attribute previously set to the wake word (“An information pushing method and a home appliance, the method comprising: receiving voice information of a target object (S202); identifying first content and voiceprint information in the voice information (S204); determining a target object corresponding to the voiceprint information and determining second content identical to the first content (S206); and pushing the second content to the target object (S208),” Wang et al., Abstract. The voiceprint is information related to a wake word. The voiceprint is an attribute previously set to the wakeword.).  

Regarding claim 7, Parthasarathi et al., as modified by Wang et al., discloses the voice processing device according to claim 5, wherein the determination unit determines the voice to be used for executing the predetermined function among the voices corresponding to the predetermined time length in 20accordance with an attribute associated with each combination of the wake word and a voice that is detected before or after the wake word (“An information pushing method and a home appliance, the method comprising: receiving voice information of a target object (S202); identifying first content and voiceprint information in the voice information (S204); determining a target object corresponding to the voiceprint information and determining second content identical to the first content (S206); and pushing the second content to the target object (S208),” Wang et al., Abstract. The voiceprint is information related to a wake word. The voiceprint is an attribute previously set to the wakeword.).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170270919, hereinafter referred to as Parthasarathi et al., in view of WO 2015041892, hereinafter referred to as Strom et al.

Regarding claim 8, Parthasarathi et al., as modified by Wang et al., discloses the voice processing device according to claim 7, but not 25wherein, in a case of determining the voice that is uttered before the trigger among the voices corresponding to the predetermined time length to be the voice to be used for executing the predetermined function in accordance with the attribute, the determination unit ends a session 30corresponding to the wake word in a case in which the predetermined function is executed. Strom et al. is cited to disclose wherein, in a case of determining the voice that is uttered before the trigger among the voices corresponding to the predetermined time length to be the voice to be used for executing the predetermined function in accordance with the attribute, the determination unit ends a session 30corresponding to the wake word in a case in which the predetermined function is executed (“Concurrently with the activities of the remote service, the local device monitors or analyzes the audio to detect an occurrence of a local command expression following the trigger expression. Upon detecting a local command expression in the audio, the local device immediately implements a corresponding function. In addition, further actions by the remote service are stopped or cancelled to avoid duplicate actions with respect to a single user utterance. Actions by the remote service may be stopped by explicitly notifying the remote service that the utterance has been acted upon locally, by terminating or cancelling a communications session, and/or by foregoing execution of any commands that are specified by the remote service in response to remote recognition of user speech,” Strom et al., para [0009].). Strom et al. benefits Parthasarathi et al. by determining that a command may be completed locally rather than relying on the remote service (Strom et al., para [0009]), thereby avoiding the reliance on external resources to complete a command. Therefore, it would be obvious for one skilled in the art to combine the teachings of Parthasarathi et al. with those of Strom et al. to improve the speech detection/recognition device of Parathsarathi et al.        

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170270919, hereinafter referred to as Parthasarathi et al., in view of US 20190311718, hereinafter referred to as Huber et al.

Regarding claim 12, Parthasarathi et al. discloses the voice processing device according to claim 1, wherein the reception unit receives, as the information 30related to the trigger, information related to a gazing line of sight of a user that is detected by performing image recognition on an image obtained by imaging the user. Huber et al. is cited to disclose wherein the reception unit receives, as the information 30related to the trigger, information related to a gazing line of sight of a user that is detected by performing image recognition on an image obtained by imaging the user (“During operation, voice-interaction devices often enter a low-power mode (e.g., sleep mode) while waiting for a keyword to be spoken to trigger further voice command processing. In one embodiment, the trigger and wake up functionality may be further enhanced through use of one or more built-in cameras that can detect the presence of a user in the field of view (e.g., by comparing an image frame against a background image, facial recognition, motion detection, etc.). The camera may also be used to analyze whether the user's gaze is directed towards the device (e.g., in proximity of the device and/or looking at the device) and adapt both the input and output modalities to the specific context,” Huber et al., para [0019].). Huber et al. benefits Parthasarathi et al. by providing context-aware control for smart devices in various user environments (Huber et al., para [0001]), thereby allowing optimized user interaction. Therefore, it would be obvious for one skilled in the art to combine the teachings of Parthasarathi et al. with those of Huber et al. to improve the speech detection and recognition device of Parthasarathi et al.   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170270919, hereinafter referred to as Parthasarathi et al., in view of WO 2018014432, hereinafter referred to as Chong.

Regarding claim 13, Parthasarathi et al. discloses the voice processing device according to claim 1, but not wherein the reception unit receives, as the information related to the trigger, information obtained by sensing a predetermined motion of a user or a distance to the user. Chong is cited to disclose wherein the reception unit receives, as the information related to the trigger, information obtained by sensing a predetermined motion of a user or a distance to the user (“A voice application triggering control method, device and terminal. A sensor central module of a terminal is directly utilized to acquire motion data of the terminal (S301); a current motion mode of the terminal is subsequently determined according to the acquired motion data (S302); and a processor of the terminal is woken up to execute a voice application when the current motion mode of the terminal matches a corresponding motion mode for triggering the voice application (S303),” Chong, Abstract.). Chong benefits Parthasarathi et al. by providing a motion sensor to wake the device when the user is in proximity (Chong, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Parthasarathi et al. with those of Chong to allow the device of Parthasarathi et al. to turn on/off automatically according to a user’s proximity, thereby conserving power.  

Conclusion

1. The examiner has cited several other references on form PTO-892. 
2. Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone
number is (571 )272-0899. The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Bhavesh M Mehta can be reached on 5712727 453. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656